DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. 2019/0043833; hereinafter Kwon) in view of Yamamoto (U.S. 9901586) and further in view of Ramirez et al. (U.S. 2018/0327832; hereinafter Ramirez).
Regarding claim 1, Kwon discloses a semiconductor package comprising:
a plurality of intermediate dies 200 (fig. 1) stacked on a covered surface (see labeled fig. 1) of a base die 100 (fig. 1), wherein the edge regions (see labeled fig. 1) of the base die 100 are exposed (e.g. the edge regions of the base die 100 are exposed from the plurality of intermediate dies 200 or the covered surface in fig. 1); and
an encapsulant layer 300 (fig. 1) disposed to cover side surfaces of the intermediate dies 200 as well as a surface of the the edge regions (see labeled fig. 1) of the base die 100 (fig. 1);
wherein an adhesion enhancement layer (see labeled fig. 1) is deposited on the surface of the edge regions (see labeled fig. 1) of the base die 100 (fig. 1), and the surface of the edge regions (see 

    PNG
    media_image1.png
    671
    975
    media_image1.png
    Greyscale


	Kwon does not disclose a hydrophilic encapsulant layer and a hydrophilic adhesion enhancement layer.
However, Yamamoto discloses a device comprising: a hydrophilic encapsulant layer (claim 17).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon by having the hydrophilic encapsulant layer, as taught by Yamamoto, in order to provide a suitable encapsulation material for the encapsulant layer of the package and improve insulating property of the package module.

Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon and Yamamoto by having the hydrophilic adhesion enhancement layer, as taught by Ramirez, in order to provide a suitable adhesion material of the package.
Regarding claim 2, Kwon discloses that wherein the adhesion enhancement layer has one or more gaps (fig. 2) at least partially filled by the encapsulant layer 300 (figs. 1-2).
Regarding claim 4, Yamamoto discloses that wherein the hydrophilic material is silicon dioxide (claim 17). 
Regarding claim 8, Kwon discloses that wherein the side surfaces of the base die 100 (fig. 1) are vertically aligned with outer side surfaces of the encapsulant layer 300, respectively (fig. 1).
Regarding claim 9, Kwon discloses that wherein the base die 100 (fig. 1) and the intermediate dies 200 form a high bandwidth memory (HBM) device (fig. 1, ¶0033).
Regarding claim 10, Kwon discloses that wherein the base die 100 (fig. 1) and the intermediate dies 200 are electrically connected to each other by through silicon vias (TSVs) (¶0033 and claim 10).
Regarding claim 21, Ramirez discloses that wherein the adhesion enhancement layer comprises a hydrophilic material (¶0091).
Regarding claim 22, Ramirez discloses that wherein the adhesion enhancement layer comprises a hydrophobic material (¶0091).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. 2019/0043833; hereinafter Kwon) and Yamamoto (U.S. 9901586) in view of Ramirez et al. (U.S. 2018/0327832; hereinafter Ramirez) as applied to claims 1-2, 4, 8-10, 21-22 above, and further in view of Nagao et al.  (U.S. 2007/0181855; hereinafter Nagao).
Regarding claim 6, Kwon and Yamamoto as modified by Ramirez substantially discloses all the limitation as claimed above except for the hydrophobic material is selectively formed on different portions of the adhesion enhancement layer.
However, Nagao discloses that wherein the hydrophobic material (e.g. carbon based conductive filler, ¶0004) is selectively formed on different portions of the adhesion enhancement layer (e.g. conductive resin composition in fig. 1).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon, Yamamoto and Ramirez by having the hydrophobic material is selectively formed on different portions of the adhesion enhancement layer, as taught by Nagao, in order to increase the device functionality for the device structure.
Regarding claim 7, Nagao discloses that the adhesion enhancement layer (e.g. a conductive resin composition in fig. 1) comprises a hydrophobic material (e.g. carbon-based conductive filler, ¶0004) and wherein the hydrophobic material is a carbon-based material (¶0004).

Claims 11-12, 14, 18-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. 2017/0005072; hereinafter Wei) and Kwon et al. (U.S. 2019/0043833; hereinafter Kwon) in view of Yamamoto (U.S. 9901586) and further in view of Ramirez et al. (U.S. 2018/0327832; hereinafter Ramirez).
Regarding claim 11, Wei discloses a semiconductor package comprising:
a first semiconductor package 20 (fig. 5) comprising a plurality of intermediate dies 202A-202G (fig. 5) stacked on a covered surface of a base die 200, wherein edge regions (see labeled fig. 1A above) of the base die 200 are exposed, and a first encapsulant layer 210 (fig. 5) disposed to cover side surfaces 
a semiconductor device  100 (fig. 5, ¶0015) disposed on the interconnect layer 180 and beside the first semiconductor package 20 (fig. 5); and
a second encapsulant layer 110 (fig. 5) covering the first semiconductor package 210 and the semiconductor device 100 (fig. 5).

    PNG
    media_image2.png
    639
    975
    media_image2.png
    Greyscale


	Wei does not disclose an adhesion enhancement layer is deposited on the surface of the edge region of the base die, the surface of the edge region of the base die is coplanar with the covered surface of the base die, a hydrophilic encapsulant layer and a hydrophilic adhesion enhancement layer.


	Yamamoto discloses a device comprising: a hydrophilic encapsulant layer (claim 17).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon by having the hydrophilic encapsulant layer, as taught by Yamamoto, in order to provide a suitable encapsulation material for the encapsulant layer of the package and improve insulating property of the package module.
Furthermore, Ramirez disclose a device comprising: a hydrophilic adhesion enhancement layer (¶0091).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon and Yamamoto by having the hydrophilic adhesion enhancement layer, as taught by Ramirez, in order to provide a suitable adhesion material of the package.
	Regarding claim 12, Kwon discloses that wherein the adhesion enhancement layer has one or more gaps (fig. 2) at least partially filled by the first encapsulant layer 300 (figs. 1-2).
Regarding claim 14, Yamamoto discloses that wherein the hydrophilic material is silicon dioxide (claim 17).
Regarding claim 18, Wei discloses that wherein the side surfaces of the base die 200 (fig. 5) are vertically aligned with outer side surfaces of the first encapsulant layer 210, respectively (fig. 5).  Kwon 
Regarding claim 19, Wei discloses that wherein the base die 200 and the intermediate dies 202A-202G (fig. 5) form a high bandwidth memory (HBM) device (¶0018).  Kwon discloses that wherein the base die 100 (fig. 1) and the intermediate dies 200 form a high bandwidth memory (HBM) device (fig. 1, ¶0033).
Regarding claim 20, Wei discloses that wherein the base die 200 and the intermediate dies 202A-202G are electrically connected to each other by through silicon vias (TSVs) 282 (fig. 5).  Kwon discloses that wherein the base die 100 (fig. 1) and the intermediate dies 200 are electrically connected to each other by through silicon vias (TSVs) (¶0033 and claim 10).
Regarding claim 23, Ramirez discloses that wherein the adhesion enhancement layer comprises a hydrophilic material (¶0091).
Regarding claim 24, Ramirez discloses that wherein the adhesion enhancement layer comprises a hydrophobic material (¶0091).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. 2017/0005072; hereinafter Wei), Kwon et al. (U.S. 2019/0043833; hereinafter Kwon) and Yamamoto (U.S. 9901586) in view of Ramirez et al. (U.S. 2018/0327832; hereinafter Ramirez) as applied to claims 11-12, 14, 18-20, 23-24 above, and further in view of Nagao et al.  (U.S. 2007/0181855; hereinafter Nagao).
Regarding claim 16, Wei, Kwon and Yamamoto as modified by Ramirez substantially discloses all the limitation as claimed above except for the hydrophobic material is selectively formed on different portions of the adhesion enhancement layer.

Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Wei, Kwon, Yamamoto and Ramirez by having the hydrophobic material is selectively formed on different portions of the adhesion enhancement layer, as taught by Nagao, in order to increase the device functionality for the device structure.
Regarding claim 17, Nagao discloses that the adhesion enhancement layer (e.g. a conductive resin composition in fig. 1) comprises a hydrophobic material (e.g. carbon-based conductive filler, ¶0004) and wherein the hydrophobic material is a carbon-based material (¶0004).

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 9/23/2021, with respect to the rejection(s) of claims 1-2, 4, 8-10 under Kwon et al. in view of Yamamoto and further in view of Ramirez et al. and with respect to the rejection of claims 11-12, 14 and 18-20 under Wei et al. and Kwon et al. in view of Yamamoto and further in view of Ramirez et al. have been fully considered.  However, upon further consideration, an appropriate rejection is made as set forth in this Office Action.  
Rgarding currently amended claim 1, Kwon et al. discloses an encapsulant layer 300 (fig. 1) disposed to cover side surfaces of the intermediate dies 200 as well as a surface of the the edge regions (see labeled fig. 1) of the base die 100 (fig. 1); wherein an adhesion enhancement layer (see labeled fig. 1) is deposited on the surface of the edge regions (see labeled fig. 1) of the base die 100 (fig. 1), and the surface of the edge regions (see labeled fig. 1) of the base die 100 is lower than the covered surface (see labeled fig. 1) of the base die 100 (fig. 1); the adhesion enhancement layer has one or more gaps (fig. 2) 
Yamamoto discloses a device comprising: a hydrophilic encapsulant layer (claim 17).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon by having the hydrophilic encapsulant layer, as taught by Yamamoto, in order to provide a suitable encapsulation material for the encapsulant layer of the package and improve insulating property of the package module.
Furthermore, Ramirez disclose a device comprising: a hydrophilic adhesion enhancement layer (¶0091).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon and Yamamoto by having the hydrophilic adhesion enhancement layer, as taught by Ramirez, in order to provide a suitable adhesion material of the package.

Regarding currently amended claim 11, as discussed in details above, Wei substantially discloses all the limitation as claimed above except for an adhesion enhancement layer is deposited on the surface of the edge region of the base die, the surface of the edge region of the base die is coplanar with the covered surface of the base die, a hydrophilic encapsulant layer and a hydrophilic adhesion enhancement layer.
Kwon et al. discloses an encapsulant layer 300 (fig. 1) disposed to cover side surfaces of the intermediate dies 200 as well as a surface of the the edge regions (see labeled fig. 1) of the base die 100 (fig. 1); wherein an adhesion enhancement layer (see labeled fig. 1) is deposited on the surface of the edge regions (see labeled fig. 1) of the base die 100 (fig. 1), and the surface of the edge regions (see labeled fig. 1) of the base die 100 is lower than the covered surface (see labeled fig. 1) of the base die 
Yamamoto discloses a device comprising: a hydrophilic encapsulant layer (claim 17).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon by having the hydrophilic encapsulant layer, as taught by Yamamoto, in order to provide a suitable encapsulation material for the encapsulant layer of the package and improve insulating property of the package module.
Furthermore, Ramirez disclose a device comprising: a hydrophilic adhesion enhancement layer (¶0091).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kwon and Yamamoto by having the hydrophilic adhesion enhancement layer, as taught by Ramirez, in order to provide a suitable adhesion material of the package.
Therefore, the rejection is properly maintained.  Dependent claims 2, 4, 6-10, 21-22 fall with the independent claim 1 and dependent claims 12, 14, 16-20 and 23-24 fall with the independent claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILINH P NGUYEN/
Examiner, Art Unit 2894        

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894